Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1, 7, and 8 is not disclosed or taught by the prior art with the stripe pattern including a first marker in which the stripe pattern is parallel to the arrangement of the plurality of lenses in a short side direction of the oblong shape and a second marker in which the strip pattern obliquely intersects with the arrangement of the plurality of lenses in a long side direction of the oblong shape, and the first marker and the second marker are provided so that the corresponding long sides are positioned on the same line or on parallel lines along with the remaining limitations of the claims.
The method as claimed in claim 9 is not disclosed or taught by the prior art including the steps of placing a lens array consisting of a plurality of lenses on the top surface of the lens substrate having thereon the plurality of different patterns, or placing the lens array having the plurality of different patterns on the back surface on the top surface of the lens substrate, or coloring the entirety of the back surface having the plurality of different patterns with a color different from that of the plurality of different patterns, wherein the plurality of different patterns include a first strip pattern that is parallel to the arrangement of the plurality of lenses and a second stripe pattern that obliquely intersects with the arrangement of the plurality of lenses in a direction orthogonal of the first stripe pattern along with the remaining limitations of the claim.
Tanaka et al is the closest prior art, however, as pointed out in the applicant’s arguments there is no motivation to combine the two separate embodiments of parallel and oblique strips in a single embodiment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855